Case 1:21-cv-00226-PLM-PJG ECF No. 10, PageID.102 Filed 06/08/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

    SCOTT ROGERS, on behalf of himself and
    others similarly situated,

                    Plaintiff,

          v.                                               Case No. 1:21-cv-00226

    CHW GROUP, INC. d/b/a CHOICE HOME                      Judge: Hon. Paul L. Maloney
    WARRANTY

                    Defendant.




       DEFENDANT CHW GROUP, INC.’S MOTION TO DISMISS AND/OR STRIKE
                  PLAINTIFF’S FIRST AMENDED COMPLAINT

         Defendant CHW Group, Inc., d/b/a Choice Home Warranty (“CHW”), by and through its

counsel, respectfully moves to dismiss the First Amended Complaint (ECF No. 7, “FAC”) filed by

Plaintiff Scott Rogers (“Plaintiff”) in the above-captioned litigation in its entirety pursuant to Fed.

R. Civ. P. 12(b)(6) or, in the alternative, to strike the class and certain other deficient allegations

from the FAC pursuant to Fed. R. Civ. P. 12(f) and 23. In support, CHW states as follows:

         1.    In his FAC, Plaintiff purportedly seeks relief, on behalf of himself and six redundant

and ill-defined nationwide putative classes, under Sections 227(b)1 and 227(c)2 of the Telephone

Consumer Protection Act (47 U.S.C. §§227, et seq., the “TCPA”). Plaintiff’s claims are based on

calls and text messages that he allegedly received on his cellular phone that, according to him, were




1
  Counts I through IV. Counts I and II relate to alleged prerecorded voice use. Counts III and IV
relate to alleged ATDS use. All four Counts invoke 47 U.S.C. §227(b)(1)(A)(iii).
2
  Counts V and VI. Count V relates to alleged violations of the National “Do Not Call” (“DNC”)
Registry. Count VI relates to violations of the TCPA’s “internal” DNC list requirements.

                                                  1
Case 1:21-cv-00226-PLM-PJG ECF No. 10, PageID.103 Filed 06/08/21 Page 2 of 5




initiated by someone using an “automatic telephone dialing system” (“ATDS”) and/or a

“prerecorded voice” without his consent. Plaintiff fails to state a claim under the TCPA or to allege

sufficient facts in support of such a claim, and thus his FAC should be dismissed, for several reasons.

       2.      The relevant allegations that Plaintiff offers in support of his ATDS claims—namely,

whether the at-issue calls and texts were initiated by someone using a device that uses a random or

sequential number generator, which the U.S. Supreme Court recently held is a “necessary feature”

of an ATDS—are merely conclusory, speculative, unsupported, and pleaded solely “upon

information and belief.” The Sixth Circuit has consistently held that such bald allegations do not

meet federal pleadings standards. Plaintiff’s ATDS allegations are also plainly contradicted by

others suggesting that the at-issue calls and texts were directly targeted at and personal to him, which

myriad courts have found does not support, and instead weighs against, an inference of ATDS use.

       3.      Plaintiff’s conclusory ATDS and “prerecorded” voice allegations are further belied

by other contradictory allegations in the FAC suggesting that Plaintiff only spoke with live persons,

which courts have also held does not support an inference of ATDS or prerecorded voice use.

       4.      Because his ATDS and prerecorded voice allegations fail, Plaintiff’s “express

consent” allegations, which amount to nothing more than legal argument and conclusions and not

facts, are irrelevant and thus Counts I through IV should be dismissed. But, in any event, Plaintiff’s

allegations also indicate that he indeed provided the requisite “consent” to receive the at-issue calls

and texts and that he did not “clearly” and unambiguously revoke his consent, as required under the

TCPA. Therefore, Counts I through IV should be dismissed in their entirety for all of these reasons.

       5.      Plaintiff’s claims under the TCPA’s DNC provisions fail because, inter alia, (i) he

did not allege that he is a “residential telephone subscriber” who “registered his [own] number” on

the National DNC Registry as required to state such a claim; (ii) the at-issue calls and texts did not



                                                   2
Case 1:21-cv-00226-PLM-PJG ECF No. 10, PageID.104 Filed 06/08/21 Page 3 of 5




constitute a “telephone solicitation” within the meaning of the TCPA in this case (and he consented

to receiving them in any event, as discussed above3) as required; and (iii) his allegations regarding

CHW’s “internal” DNC policies and procedures are likewise conclusory and ultimately do not

support such a claim. Therefore, Counts V and VI should also be dismissed in their entirety.

        6.      At the minimum, Counts II and IV should be also dismissed because they are entirely

redundant to and duplicative of Counts I and III. Counts I and II improperly seek the same relief

for the same alleged violations under the same TCPA subsection with respect to alleged prerecorded

voice use, as do Counts III and IV with respect to alleged ATDS use. Therefore, Counts II and IV

should be dismissed under Rule 12(b)(6), or stricken under Rule 12(f), for this additional reason.

        7.      Should the Court decide not to dismiss the FAC in whole or in part for any reason,

the Court should nevertheless strike Plaintiff’s redundant and facially-uncertifiable proposed class

definitions and other class-related allegations (see PageID.83-84, ¶ 202 and PageID.85-87, ¶¶ 203-

216)4 and various other immaterial and impertinent allegations having nothing to do with Plaintiff’s

claims in this case (e.g., PageID.51-52, ¶¶ 5-6; PageID.79-81, ¶¶ 181-185; PageID.71-76, ¶¶ 137-

154) from the FAC pursuant to Fed. R. Civ. P. 12(f) and 23 before the Court and parties waste

needless time and effort in discovery relating to such plainly deficient and improper allegations.

        8.      The relief CHW seeks is based on this Motion, the argument and authorities

presented in the accompanying Brief in Support hereof which is incorporated herein by reference,



3
  CHW also requests dismissal of Counts I through VI, in the alternative, pursuant to Fed. R. Civ.
P. 12(b)(1) to the extent Plaintiff lacks Article III standing and, therefore, this Court lacks federal
subject matter jurisdiction, because his allegations indicate that he consented to the at-issue calls and
text messages and consequently he did not suffer a concrete and particularized “injury-in-fact.”
4
  Plaintiff’s class allegations should be stricken because his proposed classes are impermissibly “fail-
safe,” overbroad, vague, and redundant, and because common questions of law or fact do not
predominate and thus individualized determinations would be required. Therefore, the proposed
classes are facially uncertifiable and, as such, properly stricken. And with all of his proposed classes
properly stricken, all other class-related allegations are immaterial and should be stricken.

                                                   3
Case 1:21-cv-00226-PLM-PJG ECF No. 10, PageID.105 Filed 06/08/21 Page 4 of 5




all documents and information subject to judicial notice, all other pleadings and papers filed or to be

filed in this action (including any exhibits or declarations), and any argument or additional briefing

that may be presented to the Court if the Court orders a hearing on this Motion.

       9.      In accordance with LCivR 7.1(d), counsel for CHW attempted to obtain concurrence

from opposing counsel. Opposing counsel indicated via email that this Motion is opposed.

       WHEREFORE, for all the foregoing reasons and such other reasons as may be presented to

the Court, Defendant CHW Group, Inc. respectfully requests that the Court enter an order granting

this Motion and dismissing the FAC in its entirety or, in the alternative striking the improper

allegations identified above, along with granting all other relief the Court deems just and proper.



 Dated: June 8, 2021                                  Respectfully submitted,



                                                      By: /s/ A. Paul Heeringa

                                                           John W. McGuinness (pro hac vice to be
                                                           requested)
                                                           A. Paul Heeringa
                                                           MANATT, PHELPS & PHILLIPS, LLP
                                                           151 N. Franklin, Suite 2600
                                                           Chicago, Illinois 60606
                                                           Telephone: (312) 529-6308
                                                           Email: jmcguinness@manatt.com
                                                                  pheeringa@manatt.com

                                                           Attorneys for Defendant CHW Group,
                                                           Inc., d.b.a. Choice Home Warranty




                                                  4
Case 1:21-cv-00226-PLM-PJG ECF No. 10, PageID.106 Filed 06/08/21 Page 5 of 5




                                  CERTIFICATE OF SERVICE


       I hereby certify that, on June 8, 2021, the foregoing document was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s electronic docket.



                                                               /s/ A. Paul Heeringa
                                                               A. Paul Heeringa




                                                  5
